 

Exhibit 10.88

 

ASSIGNMENT, CONSENT AND Subordination

Of DEVELOPMENT Agreement

 

THIS ASSIGNMENT, CONSENT AND SUBORDINATION OF DEVELOPMENT AGREEMENT (this
“Agreement”) is made as of May 14, 2014, by and among CDP DEVELOPER I, LLC, a
Georgia limited liability company (“Developer”) and UCFP OWNER, LLC, a Delaware
limited liability company; as Trustee under the BR/CDP Colonial Trust Agreement,
dated December 15, 2013 (“Borrower”), for the benefit of KEYBANK NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns as the lender in respect of the Loan referred to below, “Lender”).

 

RECITALS

 

A.           Borrower is the owner of that certain tract or parcel of land
located lying and being in Orange County, Florida holding title in trust for the
"Beneficiaries" as such term is defined in the BR/CDP Colonial Trust Agreement,
dated December 15, 2013 and being more particularly described on Exhibit A
attached hereto and by this reference made a part hereof (the. "Property").
Developer and Borrower are parties to a certain Development Agreement dated
January 31, 2014, as the same may have been amended, supplemented, or modified,
a complete copy of which is attached hereto as Exhibit B (the “Development
Agreement”). The Development Agreement describes Developer’s and Borrower’s
respective rights and obligations regarding the development of the Property.

 

B.           Lender has made or is about to make a loan (the “Loan”) in the
principal amount of Twenty-Seven Million Five Hundred Thousand and No/100
Dollars ($27,500,000.00) to Borrower. In connection with the Loan, Borrower has
executed and delivered, or expects to execute and deliver, to Lender (i) a
Promissory Note dated as of the date hereof (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Note”),
(ii) a Mortgage, Assignment of Rents, Security Agreement and Fixture Filing
dated as of the date hereof (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Security Instrument”), (iii) a
Construction Loan Agreement dated as of the date hereof (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), and (iv) certain other documents evidencing or securing the
Loan (as they may be amended, restated, supplemented or otherwise modified from
time to time, such documents, collectively with the Note, the Security
Instrument and the Loan Agreement, the “Loan Documents”).

 

C.           Borrower has assigned its interest in the Development Agreement to
Lender pursuant to this Agreement and certain other Loan Documents;

 

D.           At Borrower’s request and in order to facilitate Lender’s agreement
to make the Loan to Borrower, Developer and Borrower desire to subordinate the
Development Agreement, their respective rights under the Development Agreement
and their respective interests in the Property, if any, to the Security
Instrument and the Loan upon the terms and conditions contained in this
Agreement.

 

 

 

 

 

E.           Developer and Borrower intend that the indebtedness evidenced by
the Note and the lien and security interests of the Security Instrument and the
Loan Documents be paramount, senior and prior to any and all obligations,
expenses and indebtedness owing to Developer which arise from the Development
Agreement and any and all existing liens or future rights to liens of Developer
or any person or entity claiming by, through or under Developer which arise from
any and all obligations, expenses and indebtedness owing to Developer under or
in connection with the Development Agreement.

 

NOW THEREFORE, in consideration of Lender making the Loan, and for other good
and valuable consideration, the receipt and sufficiency of which Developer and
Borrower acknowledge, Developer and Borrower agree for the benefit of Lender as
follows:

 

1.          Assignment; Consent. As additional security for the performance by
Borrower of its obligations under the Loan Documents, Borrower hereby assigns,
transfers and pledges to Lender, and hereby grants to Lender a security interest
in, all of Borrower’s right, title and interest in, to and under the Development
Agreement. Developer hereby consents to the assignment to Lender of Borrower’s
rights under the Development Agreement, including without limitation Borrower’s
interest in all accounts maintained under the Development Agreement. Following
the occurrence and during the continuation of an Event of Default under the Loan
Agreement or other Loan Documents, Lender shall be entitled to exercise any and
all rights of Borrower under the Development Agreement in accordance with the
terms thereof, and Developer shall permit and comply in all respects with such
exercise. Lender shall have the right to cure any default of Borrower under the
Development Agreement, and may perform any act, duty or obligation required to
be performed by Borrower under the Development Agreement; provided, however,
that nothing herein shall require Lender to cure any such default or to perform
any such act, duty or obligation.

 

2.          Subordination. Developer and Borrower hereby unconditionally
subordinate and subject the Development Agreement and all of their respective
rights under the Development Agreement, including, without limitation, any right
to receive any amounts or fees (heretofore, now or hereafter payable) as
development fees, development commissions, incentive development fees, affiliate
payments, termination fees, liquidated damages, “key money”,” reimbursements of
advances made by Developer to the owner of the Property or any other
compensation, to the lien of the Security Instrument and Lender’s rights and all
remedies under the Loan Documents, including, without limitation, Lender’s right
to receive payments of principal, interest and all other sums due and owing from
time to time under the Loan Documents. Developer and Borrower agree that the
rights of Lender under the Security Instrument and the other Loan Documents are
senior and prior to any rights of Developer and Borrower under the Development
Agreement. Developer will not receive or accept any payment under the
Development Agreement at any time when Developer has received notice that an
Event of Default has occurred and is continuing under the Loan Agreement or the
other Loan Documents. If Developer shall receive any such payment, Developer
shall receive such payment in trust for Lender and immediately deliver the same
to Lender.

 

Page 2

 

  

3.          Representations, Warranties, Acknowledges and Certifications.
Developer and Borrower hereby represent, warrant, certify and acknowledge to
Lender as follows: (a) Lender would not make and fund the Loan without the
execution and delivery of this Agreement; (b) a true and complete copy of the
Development Agreement (including, without limitation, all modifications and
amendments thereto, if any) is attached to this Agreement as Exhibit B; (c) the
Development Agreement represents the entire agreement between Developer and
Borrower with respect to the Property; (d) the Development Agreement is not a
lease; (e) Developer has no possessory interest in the Property; (f) as of the
date hereof, no development fees, development commissions, incentive development
fees, affiliate payments, termination fees, liquidated damages, “key money”,
reimbursements of advances made by Developer to the owner of the Property or all
other compensation payable to Developer under the Development Agreement are
currently due and payable; (g) Developer has no existing defenses or claims
against Borrower with respect to the Development Agreement or any payments due
and owing to Developer thereunder; and (h) as of the date hereof, the
Development Agreement is in full force and effect, and to Developer’s and
Borrower’s knowledge, no event of default on the part of either party
thereunder, or any event or condition that, with the giving of notice or the
passage of time, or both, would constitute an event of default on the part of
either party thereunder, has occurred and is continuing.

 

4.          Default; Lender’s Exercise of Rights. Developer and Borrower agree
that upon the occurrence, and during the continuation of, an Event of Default by
Borrower (continuing beyond any applicable notice and grace period) under the
Note, the Security Instrument, the Loan Agreement or any of the other Loan
Documents during the term of this Agreement, Lender may take, at Borrower's
expense (which shall be reimbursed to Lender upon demand and shall constitute
part of the Secured Obligations (as defined in the Security Instrument) secured
by the Security Instrument and the other Loan Documents), in Lender's own name
or in the name of Borrower or either or both of them, such action as Lender may
at any time or from time to time determine to be necessary or appropriate,
including, without limitation:

 

a.           exercising any of the rights of Borrower under the Development
Agreement and requiring Developer to attorn to Lender (or its designee);

 

b.           terminating the Development Agreement upon not less than ten (10)
days prior written notice (notwithstanding anything provided for in the
Development Agreement) and requiring Developer to transfer its responsibility
for the development of the Property to a development company selected by Lender
in Lender's sole discretion, and Developer shall have no rights or recourse
against Lender on account of such termination (provided, however, that Lender
agrees that it will not exercise the foregoing right to terminate the
Development Agreement prior to the earlier of the acquisition by Lender (or its
designee) of title to the Property through foreclosure or deed-in-lieu thereof
or the appointment of a receiver for the Property);

 

c.           amending, modifying or extending the Development Agreement by
agreement with Developer (provided, however, that Lender agrees that it will not
exercise the foregoing right with respect to the Development Agreement prior to
the earlier of the acquisition by Lender (or its designee) of title to the
Property through foreclosure or deed-in-lieu thereof or the appointment of a
receiver for the Property);

 

Page 3

 

 

 

d.           curing any default by Borrower under the Development Agreement; and

 

e.           otherwise protecting the rights of Lender hereunder and under the
Development Agreement.

 

Lender shall incur no liability as between itself and Borrower if any action
taken by or on its behalf in good faith pursuant hereto shall prove to be, in
whole or in part, inadequate or invalid.

 

BORROWER and Developer AGREE TO INDEMNIFY AND HOLD HARMLESS LENDER, LENDER’S
AFFILIATES AND LENDER’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS,
ATTORNEYS AND REPRESENTATIVES (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST
ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES (each an
“INDEMNIFIED CLAIM”) (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL), JOINT OR SEVERAL, THAT MAY BE INCURRED BY OR ASSERTED
OR AWARDED AGAINST ANY INDEMNIFIED PARTY (INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH OR RELATING TO ANY INVESTIGATION, LITIGATION OR PROCEEDING OR
THE PREPARATION OF ANY DEFENSE IN CONNECTION THEREWITH), IN EACH CASE ARISING
OUT OF OR IN CONNECTION WITH OR RELATING TO The Development Agreement, THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED Thereby or HEREBY or any undertaking on
lender's part to perform or discharge any of the terms, covenants or agreements
contained in the development agreement, EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE,
LOSS, LIABILITY, OR EXPENSE IS THE RESULT OF THE GROSS NEGLIGENCE, FRAUD OR
WILLFUL MISCONDUCT OF ANY INDEMNIFIED PARTY OR IS THE RESULT OF ACTIONS TAKEN BY
LENDER SUBSEQUENT TO LENDER’S ACQUSITION OF TITLE TO THE PROPERTY BY FORECLOSURE
OR DEED IN LIEU THEREOF. IN THE CASE OF AN INVESTIGATION, LITIGATION OR OTHER
PROCEEDING TO WHICH THE INDEMNITY IN THIS PARAGRAPH APPLIES, SUCH INDEMNITY
SHALL BE EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR PROCEEDING
IS BROUGHT BY BORROWER OR ANY GUARANTOR OF THE LOAN, ANY OF THE DIRECTORS,
SECURITY HOLDERS OR CREDITORS OF BORROWER OR ANY SUCH GUARANTOR, AN INDEMNIFIED
PARTY OR ANY OTHER PERSON, AND WHETHER OR NOT AN INDEMNIFIED PARTY IS OTHERWISE
A PARTY THERETO. THIS INDEMNITY WILL SURVIVE REPAYMENT OF THE LOAN.

 

Page 4

 

 

5.          Attornment; Right to Terminate. If Lender or any designee or
affiliate of Lender shall acquire possession of the Property through judicial or
nonjudicial foreclosure or otherwise, Lender or such designee or affiliate shall
have the right to cause Developer to continue its development of the Property by
assuming the obligations of Borrower under the Development Agreement, but (a)
without any liability for any act or omission of Borrower prior to the date of
acquisition; (b) without being subject to any offsets or advances which
Developer may have had against Borrower; and (c) without being bound by any
agreement or modification of the Development Agreement entered into without
Lender’s prior written consent, such consent not to be unreasonably withheld or
delayed. If Lender or any designee or affiliate of Lender explicitly assumes the
obligations of Borrower under the Development Agreement in writing pursuant to
this Section, and if Lender or such designee or affiliate shall thereafter
desire to sell the Property to a third party, then Lender shall either (i) cause
such third party to assume the obligations of Borrower under the Development
Agreement; or (ii) terminate the Development Agreement by written notice to
Developer without further obligation thereunder. If a third party shall acquire
title to the Property as a purchaser at a foreclosure sale or otherwise in
connection with the exercise of any remedies of Lender under the Loan Documents,
then such third party, immediately upon acquiring title to the Property, shall
have the right to cause Developer to continue its Development of the Property by
assuming the obligations of Borrower under the Development Agreement, but
subject to the conditions set forth in clauses (a) through (c) of this Section.
Following any assumption by Lender or any designee or affiliate of Lender or any
such third party, in accordance with the terms and conditions of this Section,
of the obligations of Borrower under the Development Agreement, Developer shall
recognize such person or entity as the Borrower under the Development Agreement.
Upon any termination or expiration of the Development Agreement, the Developer
shall reasonably cooperate with and assist Lender (or its designee or successor)
to effect the transfer to Lender (or its designee or successor) of any and all
licenses (including food, beverage and liquor licenses, if applicable), permits,
governmental authorizations, keys, combinations, reservation lists (if
applicable), statements, books & records, insurance policies, documents and/or
agreements required for the development or operation of the Property.

 

6.          Liability of Lender. Developer agrees that Lender and its successors
and assigns shall not have any liability under the Development Agreement until
such time, if any, as Lender or such successor or assign, as applicable, shall
have explicitly assumed the obligations of Borrower under the Development
Agreement in writing and elected to cause Developer to continue its development
of the Property. In any such event, Developer shall look only to the estate and
property of Lender or its successors or assigns in the Property for the
satisfaction of Developer’s remedies for the collection of a judgment (or other
judicial process) requiring the payment of money in the event of any default by
Lender or its successors or assigns under the Development Agreement, and no
other property or assets of Lender (or its successors or assigns) shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of Developer’s remedies under or with respect to the Development Agreement or
the relationship of the parties thereunder. If Lender or a successor or assign
explicitly assumes the obligations of Borrower under the Development Agreement
in writing or acquires actual physical possession of the Property, Developer may
resign upon not less than thirty (30) days notice to Lender or such successor or
assign, as applicable.

 

7.          Notices. All notices and other communications under this Agreement
will be made in writing and given in accordance with this Section 7. All
notices, demands, or other communications under this Agreement shall be in
writing and shall be delivered to the appropriate party at the address provided
below (subject to change from time to time by written notice to all other
parties to this Agreement). All notices, demands or other communications shall
be considered as properly given if delivered personally or sent by first class
United States Postal Service mail, postage prepaid, except that notice of
Default may be sent by certified mail, return receipt requested, or by Overnight
Express Mail or by overnight commercial courier service, charges prepaid.
Notices so sent shall be effective three (3) days after mailing, if mailed by
first class mail, and otherwise upon receipt; provided, however, that
non-receipt of any communication as the result of any change of address of which
the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication. Each party may establish
a new address from time to time by written notice to the other given in
accordance with this Section 7; provided, however, that no change of address
will be effective until written notice thereof actually is received by the party
to whom such change of address is sent. Notice to outside counsel designated by
a party entitled to receive notice is for convenience only and is not required
for notice to a party to be effective in accordance with this Section 7:

 

Page 5

 



 

To Lender: KEYBANK NATIONAL ASSOCIATION   66 South Pearl St., 5th Floor   MSC:
NY-31-66-0567   Albany, NY  12207   Attn: Terry Hill   Direct:  (518) 257-8569  
Phone:  (518) 257-8572     With a copy to:   KEYBANK NATIONAL ASSOCIATION   1200
Abernathy Road, NE, Suite 1550   Atlanta, GA 30328   Attn: Joe Fadus   Direct:
 (770 510-2162   Phone:  (770) 510-2195     With a copy to:   Troutman Sanders
LLP   600 Peachtree Street, Suite 5200   Atlanta, GA  30308   Attn:  Jeff
Greenway   Phone:  (404) 885-3257   Fax:  (404) 962-6776     To Developer: c/o
Catalyst Development Partners, LLC   880 Glenwood Ave SE   Suite H   Atlanta,
Georgia 30316   Attn: Rob Meyer   Phone: (678) 949-9678   Fax: (404) 890-5681  
  To Borrower: UCFP Owner, LLC, as Trustee under   the BR/CDP Colonial Trust
Agreement   dated December 15, 2013   880 Glenwood Avenue SE, Suite H   Atlanta,
GA 30316   Attn:  Rob Meyer   Phone: (678) 949-9678   Fax: (404) 890-5681

 

Page 6

 



 

With a copy to: BLUEROCK REAL ESTATE, LLC   712 Fifth Avenue, 9th Floor   New
York, NY  10019   Attn: Jordan Ruddy and Michael L. Konig   Phone: (908)
415-8869   Fax: (646) 278-4220     With a copy to: NELSON MULLINS RILEY &
SCARBOROUGH LLP   Atlantic Station   201 17th Street NW, Suite 1700   Atlanta,
GA 30363   Attn:  Eric R. Wilensky, Esq.   Phone: (404) 322-6469   Fax: (404)
322-6050     With a copy to: Hirschler Fleischer   2100 East Cary Street  
Richmond, VA  23223   Attn: S. Edward Flanagan, Esq.   Phone:  (804) 771-9592  
Fax: (804) 644-0957

 

8.          Governing Law. THIS AGREEMENT, THE OBLIGATIONS ARISING HEREUNDER,
AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THE AGREEMENT,
THE RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF Georgia APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.

 

9.          Relation to Development Agreement. In the event of any conflict or
discrepancy between any provision in this Agreement and any provision of the
Development Agreement, the applicable provision of this Agreement shall control.

 

10.        Successors and Assigns. This Agreement shall apply to, bind and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. As used herein “Lender” shall include any subsequent holder
of the Security Instrument.

 

11.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Signature and
acknowledgement pages may be detached from multiple separate counterparts and
attached to a single counterpart so that all signature and acknowledgement pages
are physically attached to the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

Page 7

 

 

IN WITNESS HEREOF, Developer and Borrower have caused this Agreement to be duly
executed under seal as of the date first set forth above.

 

  DEVELOPER:       CDP DEVELOPER I, LLC,   a Georgia limited liability company  
    By: Catalyst Development Partners II, LLC,     a Georgia limited liability
company

 

  By: /s/ Robert Meyer [SEAL]   Name: Robert Meyer     Title: Manager  

 

Signature Page

 

 

 



 

  BORROWER:       UCFP OWNER, LLC, a Delaware limited liability company, as
Trustee under the BR/CDP Colonial Trust Agreement dated December 15, 2013

 

  By: /s/ Robert Meyer [SEAL]   Name: Robert Meyer     Title: Vice President  

 

Signature Page 

 

 

 

 

EXHIBIT A
TO
SUBORDINATION OF DEVELOPMENT AGREEMENT

 

LEGAL DESCRIPTION

 

The land referred to herein below is situated in the County of ORANGE, State of
Florida, and is described as follows:

 

A PORTION OF THE NORTHEAST 1/4 OF SECTION 22, TOWNSHIP 22 SOUTH, RANGE 31 EAST,
MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCE AT THE NORTHEAST CORNER OF SAID NORTHEAST 1/4 OF SECTION 22; THENCE RUN
S87°58'03"W ALONG THE NORTH LINE OF SAID NORTHEAST 1/4, A DISTANCE OF 45.02
FEET, SAID POINT BEING THE INTERSECTION OF A LINE 45.00 FEET WEST OF AND
PARALLEL WITH THE EAST LINE OF THE NORTHEAST 1/4 OF SAID SECTION 22 AND THE
NORTH LINE OF THE NORTHEAST 1/4 OF SAID SECTION 22; THENCE CONTINUE ALONG SAID
NORTH LINE OF THE NORTHEAST 1/4 S87°58'03"W, A DISTANCE OF 610.44 FEET TO THE
POINT OF BEGINNING; THENCE RUN S00°56'14"E, A DISTANCE OF 842.92 FEET TO THE
BEGINNING OF A CURVE CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 31.00 FEET;
THENCE RUN SOUTHWESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF
98°26'21", AN ARC DISTANCE OF 53.26 FEET; THENCE RUN N82°29'53"W, A DISTANCE OF
41.52 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE SOUTH, HAVING A RADIUS OF
109.00 FEET; THENCE RUN WESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL
ANGLE OF 12°16'52", AN ARC DISTANCE OF 23.36 FEET; THENCE RUN S07°30'07"W, A
DISTANCE OF 287.92 FEET TO THE NORTHERLY RIGHT OF WAY LINE OF STATE ROAD NUMBER
50, AS SHOWN ON THE FLORIDA DEPARTMENT OF TRANSPORTATION RIGHT OF WAY MAP,
SECTION 7506-201, PAGE 9; THENCE RUN N82°29'53"W ALONG SAID NORTHERLY RIGHT OF
WAY LINE, A DISTANCE OF 45.95 FEET; THENCE RUN N07°30'07"E, A DISTANCE OF 20.00
FEET; THENCE RUN S82°29'53"E, A DISTANCE OF 2.05 FEET; THENCE RUN N07°30'07"E, A
DISTANCE OF 248.38 FEET TO A POINT ON A NON-TANGENT CURVE CONCAVE TO THE NORTH,
HAVING A RADIUS OF 129.00 FEET; THENCE FROM A RADIAL BEARING OF N20°31'47"W, RUN
WESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 28°01'54", AN
ARC DISTANCE OF 63.11 FEET; THENCE RUN N82°29'53"W, A DISTANCE OF 339.09 FEET TO
THE BEGINNING OF A CURVE CONCAVE TO THE SOUTH, HAVING A RADIUS OF 89.50 FEET;
THENCE RUN WESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF
17°07'59", AN ARC DISTANCE OF 26.76 FEET TO A POINT OF COMPOUND CURVATURE OF A
CURVE CONCAVE TO THE SOUTH, HAVING A RADIUS OF 208.50 FEET; THENCE RUN WESTERLY
ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 18°25'26", AN ARC
DISTANCE OF 67.04 FEET; THENCE RUN N00°56'14"W, A DISTANCE OF 844.21 FEET TO THE
SAID NORTH LINE OF THE NORTHEAST 1/4; THENCE RUN N87°58'03"E ALONG SAID NORTH
LINE A DISTANCE OF 634.12 FEET TO THE POINT OF BEGINNING.

 

 

 

  

TOGETHER WITH THE EASEMENT FOR THE BENEFIT OF THE HEREINABOVE DESCRIBED PROPERTY
CONTAINED WITHIN THE EASEMENT AGREEMENT RECORDED IN 0. R. BOOK 10470 AT PAGE
6879 0F THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

AND:

 

TOGETHER WITH COVENANTS AND NON-EXCLUSIVE EASEMENTS CONTAINED IN DECLARATION OF
COVENANTS, OPERATIONS & RECIPROCAL EASEMENTS RECORDED IN 0. R. BOOK 10498, PAGE
2464, AS AMENDED BY FIRST AMENDMENT TO DECLARATION OF COVENANTS, OPERATIONS AND
RECIPROCAL EASEMENTS RECORDED IN O.R. BOOK 10699, PAGE 7086, OF THE PUBLIC
RECORDS OF ORANGE COUNTY, FLORIDA.

 

AND ALSO:


TOGETHER WITH COVENANTS AND NON-EXCLUSIVE EASEMENTS CONTAINED IN AGREEMENT
REGARDING EASEMENTS, COVENANTS AND RESTRICTIONS RECORDED IN 0. R. BOOK 8838,
PAGE 3758, AS AMENDED BY FIRST AMENDMENT TO AGREEMENT REGARDING EASEMENTS,
COVENANTS AND RESTRICTIONS RECORDED IN 0. R, BOOK 9338, PAGE 4682, OF THE PUBLIC
RECORDS OF ORANGE COUNTY, FLORIDA.

 

AND ALSO:

 

TOGETHER WITH THE EASEMENTS FOR THE BENEFIT OF THE HEREINABOVE DESCRIBED
PROPERTY CONTAINED WITHIN THE RECIPROCAL EASEMENT AGREEMENT RECORDED IN O.R.
BOOK 10699, PAGE 7102, OF THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

 

 

 

EXHIBIT b
TO
SUBORDINATION OF DEVELOPMENT AGREEMENT

 

DEVELOPMENT AGREEMENT

 

[To Be Attached]

 

 

 

